        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 1 of 29




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER                      )
CLINIC, INC., et al.,               )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )    Case No. 1:20-cv-01630-JEB
                                    )
U.S. DEPARTMENT OF HEALTH           )
AND HUMAN SERVICES, et al.,         )
                                    )
      Defendants.                   )
                                    )


           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                        PLAINTIFFS’ COMPLAINT
             Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 2 of 29




                                             TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 1

I.        Plaintiffs Have Failed to Establish Standing to Press Ripe Claims and Those
          Claims Should be Dismissed Under Rule 12(b)(1)..............................................................1

          A.         Plaintiffs Lack Standing to Press Ripe Claims ....................................................... 1

                     1.         Legal Standards for enforcement of Section 1557 violations ..................... 1

                     2.         Scope of entities subject to Section 1557 ................................................... 3

                     3.         Discrimination on the basis of association and HHS’s decision to
                                make conforming modifications to other HHS regulations ........................ 9

          B.         Plaintiffs’ Challenges to HHS’s Decision not to Define “On the Basis of
                     Sex” and Several of HHS’s Other Decisions are Not Ripe for Review................ 10

II.       Many of Plaintiffs’ Claims Should be Dismissed Under Rule 12(b)(6) ............................14

          A.         Plaintiffs’ Claims that HHS’s Policies in the 2020 Rule are Contrary to
                     Law Fail as a Matter of Law ................................................................................. 14

                     1.         Plaintiffs’ claims that HHS acted contrary to law by not including
                                an explicit prohibition on categorical coverage exclusions and
                                eliminating certain notice requirements .................................................... 14

                     2.         Plaintiffs’ claims that anything in the 2020 Rule violates Section
                                1554........................................................................................................... 14

                     3.         The 2020 Rule reasonably construes the scope of Section 1557 .............. 15

                     4.         The 2020 Rule’s return to enforcement mechanisms separately
                                available under the civil rights statutes incorporated into Section
                                1557 does not violate the APA ................................................................. 19

                     5.         HHS’s decision to take no position by rule on whether Section
                                1557 encompasses discrimination on the basis of association does
                                not violate the APA................................................................................... 21

                     6.         HHS’s decision to make conforming modifications to other
                                regulations is not substantively contrary to law ........................................ 22




                                                                       i
             Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 3 of 29




          B.         Plaintiffs’ Constitutional Claims Fail as a Matter of Law .................................... 22

                     1.         Equal Protection ........................................................................................ 22

                     2.         Substantive Due Process ........................................................................... 24

                     3.         Free Speech ............................................................................................... 22

                     4.         Establishment Clause ................................................................................ 25

CONCLUSION ............................................................................................................................. 25




                                                                     ii
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 4 of 29




                                        INTRODUCTION
        In its prior opinion granting in part and denying in part Plaintiffs’ Motion for Preliminary

Injunction, this Court found that Plaintiffs likely lack standing to raise or are not likely to succeed

on the merits of several of their claims. See Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health

& Human Servs., --- F. Supp. 3d ---, No. CV 20-1630 (JEB), 2020 WL 5232076 (D.D.C. Sept. 2,

2020). For reasons similar to those addressed by the Court in that opinion, Defendants moved to

dismiss these claims under Rule 12(b)(1) and 12(b)(6). ECF No. 57.

        As many of Plaintiffs’ alleged injuries are “riddled with contingencies and speculation that

impede judicial review,” see Trump v. New York, 141 S. Ct. 530, 535 (2020), Plaintiffs try to

support their standing by invoking interests like educating the public about the implications of the

challenged rule, or asserting that the rule might some day make it more difficult for them to help

individuals remedy discrimination. But “to find standing based upon [these] kind[s] of interest[s]

‘would significantly alter the allocation of power at the national level, with a shift away from a

democratic form of government.’” Carney v. Adams, 141 S. Ct. 493, 499 (2020) (quoting United

States v. Richardson, 418 U.S. 166, 188 (1974) (Powell, J., concurring)). Accordingly, many of

Plaintiffs’ claims should be dismissed for lack of jurisdiction.

        On the merits, Defendants agree that some of Plaintiffs’ arbitrary and capricious claims, as

reframed or further clarified in their opposition, should await summary judgment briefing on the

administrative record. But Plaintiffs have failed to overcome Defendants’ arguments that other

claims should be dismissed under Rule 12(b)(6).

                                           ARGUMENT
I.      PLAINTIFFS HAVE FAILED TO ESTABLISH STANDING TO PRESS RIPE CLAIMS AND
        THOSE CLAIMS SHOULD BE DISMISSED UNDER RULE 12(b)(1)

     A. Plaintiffs Lack Standing to Press Ripe Claims
        1. Legal standards for enforcement of Section 1557 violations

        Plaintiffs lack standing to challenge the 2020 Rule’s provisions related to what Plaintiffs

collectively refer to as “enforcement mechanisms.” See ECF No. 57-1 at 5-9, ECF No. 66 at 14.

                                                  1
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 5 of 29




Lumping various policies together, Plaintiffs assert that they have standing because they intend to

expend resources for “community education” and “educating [their] clients and staff about their

rights and available remedies.” ECF No. 66 at 14-16. But there is a vital difference between an

obstacle to the provision of services to individuals, Havens Realty Corp. v. Coleman, 455 U.S.

363, 378–79 (1982), and a mere interest in an issue, Sierra Club v. Morton, 405 U.S. 727, 739

(1972). Courts have resisted the notion that organizations suffer an injury when they allege that

government action has affected advocacy or education. See Keep Chi. Livable v. City of Chi., 913

F.3d 618, 625 (7th Cir. 2019); Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 919 (D.C. Cir.

2015); Ctr. For Law and Educ. v. Dep’t of Educ., 396 F.3d 1152, 1161 (D.C. Cir. 2005).

       In Food and Water Watch, an organization declared that permitting a regulation “to go into

effect” would mean that it “would have to increase the resources that it spends on educating the

general public and its members” about its implication. 808 F.3d at 920 (citation omitted). But this

kind of intent-to-educate-in-light-of-the-policy-change based harm is “no more than an abstract

injury to [an organization’s] interests.” See Food & Water Watch, Inc., 808 F.3d at 920, 921; see

also Keep Chi. Livable v. Chicago, 913 F.3d 618 (7th Cir. 2019) (same).

       Plaintiffs’ reliance on Action Alliance of Senior Citizens of Greater Philadelphia v. Hecker,

789 F.2d 931, 937–38 (D.C. Cir. 1986) is misplaced. See ECF No. 66 at 15. That case, like its

more recent variant, PETA v. USDA, 797 F.3d 1087 (D.C. Cir. 2015), involved an organization’s

challenge to an agency policy that affected the organization’s access to information it needed to

fulfill its educational mission—it notably did not involve only an intent to educate or advocate

more in light of that policy. 789 F.2d at 935. More specifically, the plaintiff claimed that certain

regulations HHS had promulgated were invalid because they omitted a requirement that programs

receiving federal funding “provide HHS with a self-evaluation listing all the agency distinctions

they utilize and the justification for each.” Id. The court agreed with the plaintiff that HHS’s

regulations “significantly restricted th[e] flow” of “information regarding services available to the

elderly” and that those restrictions would perceptibly impair the organization’s ability to provide

its services. Id. at 937–38; see also PETA, 797 F.3d at 1095-96 (“denial of access to bird-related

                                                 2
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 6 of 29




. . . information including, in particular, investigatory information” perceptibly impaired

organization’s ability to educate the public); Food & Water Watch, 808 F.3d at 920 (explaining

PETA). Action Alliance, in other words, involved more than simply an intent-to-educate-in-light-

of-the-new-policy based harm alleged here. See Food & Water Watch 808 F.3d at 921.

       Plaintiffs’ purported harms to any mission “provid[ing] legal advice and representation,”

see ECF No. 66 at 15, cannot form the basis of standing to challenge these provisions of the 2020

Rule for the reasons explained by the Ninth Circuit in Habeas Corpus Resource Ctr. v. DOJ, 816

F.3d 1241, 1249-51 (9th Cir. 2016).

       Moreover, another claim at issue in Action Alliance is instructive as to how Plaintiffs’

enforcement mechanisms claims here are unripe. The Action Alliance plaintiff challenged a “shield

clause” provision to advance its interest in helping others seek relief from discrimination, but the

Court explained that if “all of the agency’s regulatory age distinctions would qualify for the

statutory exemption, then the ‘shield clause’” would effectively have no impact. 789 F.2d 941–42.

The same is true of the challenged enforcement mechanism actions here. If a private right of action

or compensatory damages are available under Section 1557, then HHS’s silence on these matters

by rule is irrelevant. See id. Plaintiffs also assert that HHS’s move away from the unitary standard

will “make[] it more difficult to bring discrimination claims under Section 1557, especially claims

of intersection discrimination.” ECF No. 66 at 17. But that is particularly difficult to discern

without the “application of” Section 1557 “in particular instances.” See Action Alliance, 789 F.2d

at 942. Plaintiffs’ hardships from delay are also indistinguishable from those rejected in Action

Alliance as Plaintiffs here “have not pinpointed any” actual or imminent concrete policies or

practices of covered entities “that appear vulnerable to attack under” Section 1557. See id.

       2. Scope of entities subject to Section 1557

       Plaintiffs’ argument that they have standing to challenge HHS’s construction of the term

“health program or activity” rests entirely on the speculation that their patients’ insurers will make

policy changes due to changes in the challenged regulations. See ECF No. 66 at 4. In “cases

involving claims of threatened injury emanating directly from governmental conduct, the

                                                  3
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 7 of 29




[Supreme] Court has assessed the likelihood that the clash between the government and the

plaintiff will in fact occur.” Wilderness Soc. v. Griles, 824 F.2d 4, 11 (D.C. Cir. 1987). A plaintiff

may establish a sufficiently imminent injury in this setting “if the threatened injury is ‘certainly

impending,’ or there is a ‘substantial risk’ that the harm will occur.” Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 158 (2014). If the plaintiff merely establishes “an objectively reasonable

likelihood” of the future injury or a “not ‘fanciful, paranoid, or otherwise unreasonable’” fear of

the future injury, that “likelihood” is insufficient. Clapper v. Amnesty Int’l USA, 568 U.S. 398,

407, 414 n.5, 416 (2013). In this case, Plaintiffs do not claim a threat of injury emanating directly

from governmental conduct. See ECF No. 66 at 3-6.

        “The other setting comprises cases in which the government acts directly against a third

party, whose expected response in turn will injure the plaintiff.” Griles, 824 F.2d at 11. “The

standing question in these three-party[] cases frequently turns not on the existence of personal

injury but rather on so-called causation issues, i.e., whether the third party’s decision is sufficiently

dependent upon the governmental action that plaintiff’s injury is ‘fairly traceable’ to that action

and is ‘likely to be redressed’ by an order binding the government.” Id. If a plaintiff establishes a

concrete injury, but that injury stems from a third party’s “not ‘fanciful, paranoid, or otherwise

unreasonable’” fears of the implications of government conduct, the plaintiff does “not establish

injury that is fairly traceable” to the government. Clapper, 568 U.S. at 416, 417 n.7. “When

personal injury is at issue in a three-party case, it usually depends on how likely it is that the third

party’s response to the challenged governmental action will injure the plaintiff at all.” Griles, 824

F.2d at 12. In this particular case, Plaintiffs’ theory of standing is even further removed because

Plaintiffs’ purported injuries stem not only from their speculation that insurers will change policies

due to the 2020 Rule, but also from their speculation that it will be their patients who are affected

by these hypothetical changes. See ECF No. 66 at 3-6.

        As in Defenders of Wildlife, Plaintiffs’ declarations are “simply not enough” to demonstrate

imminence because “‘some day’” allegations—“without any description of concrete plans, or

indeed even any specification of when the some day will be—do not support a finding of the ‘actual

                                                   4
            Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 8 of 29




or imminent’ injury” required. 504 U.S. at 564. 1 Plaintiffs must “present . . . concrete evidence to

substantiate their fears” of future imminent injury at the hands of insurers fairly traceable to the

challenged government action, Clapper, 568 U.S. at 420; see, e.g., Massachusetts v. U.S. Dep’t of

Health and Human Servs., 923 F.3d 209, 223 (1st Cir. 2019); California v. Azar, 911 F.3d 558,

572–74 (9th Cir. 2018)). For example, in Massachusetts v. HHS, the First Circuit held that the

plaintiff established standing only by “demonstrat[ing] that it [was] highly likely that at least three

[specific] employers in the Commonwealth” would take advantage of an expanded regulatory

exemption from a contraceptive coverage mandate, and by “refer[ing] to data, which the

[Defendants did] not contest,” showing that two of these entities employed a substantial number

of people in the Commonwealth. Id. at 224; see also California, 911 F.3d at 567–68, 572 (concrete

evidence supporting standing to challenge same rule where record “include[d] names of specific

employers identified by the [regulatory impact analysis] as likely to use the expanded exemptions,

including those operating in the plaintiff states like Hobby Lobby Stores, Inc.” and where one such

employer intervened in the case). The First Circuit made clear that the inquiry needed to focus on

women who would lose coverage based on the expanded exemptions, not women whose employers

were denying contraceptive coverage “even before” the challenged exemption was implemented.

Id. at 224 n.9.




        1
          The dissenting Justices make clear that the Defenders of Wildlife requirements do not
evaporate because a third-party’s actions are involved, as opposed to a plaintiff’s own failure to
be clearer about future intentions. Their disagreement with the majority—premised on the belief
that “a reasonable finder of fact could [have] conclude[d] from the information in the affidavits
and deposition testimony that either [plaintiff] will soon return to the project sites, thereby
satisfying the ‘actual or imminent’ injury standard,” id. at 591—illustrates that the Defenders of
Wildlife specificity standard applies here. They explained that Defenders of Wildlife “differs from
other cases,” like the present one, “in which the imminence of harm turned largely on the
affirmative actions of third parties beyond the plaintiff’s control.” Id. at 592-93 (citing Whitmore
v. Arkansas, 495 U.S. 149, 155–56 (1990); City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983);
Rizzo v. Goode, 423 U.S. 362, 372 (1976); O’Shea v. Littleton, 414 U.S. 488, 495–98 (1974);
Golden v. Zwickler, 394 U.S. 103, 109 (1969)).


                                                  5
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 9 of 29




       Here, Plaintiffs claim to have such concrete evidence by pointing to a study purportedly

showing “‘a significant increase relative to prior years’ of plans containing categorical exclusions

for coverage of gender affirming health care.” ECF No. 66 at 5-6 (quoting Out2Enroll, Summary

of Findings: 2021 Marketplace Plan Compliance with Section 1557 (Nov. 2020), at 1 (hereinafter

“2021 Out2Enroll Report”)). The Out2Enroll Report, which analyzed 1,386 silver marketplace

insurance plans from 176 insurers in the 36 states that use Healthcare.gov, found that only four

insurers included transgender-specific exclusions in 2021. 2021 Out2Enroll Report at 1, 3-5. That

actually represents fewer insurers than Out2Enroll found to have transgender-specific exclusions

in 2020 plans. See Out2Enroll, Summary of Findings: 2020 Marketplace Plan Compliance with

Section 1557, at 1, 4-5, https://out2enroll.org/out2enroll/wp-content/uploads/2019/11/Report-on-
Trans-Exclusions-in-2020-Marketplace-Plans-2.pdf.

       In any event, Plaintiffs cannot plausibly establish standing to challenge HHS’s construction

of “heath program or activity” by relying on any purported policy change reported in the 2021

Out2Enroll Report as a basis to try to establish an “imminent” injury. The report analyzes only

“silver marketplace plan options” from the ACA Exchanges, 2021 Out2Enroll Report, at 1, and

“[t]hese plans remain subject to [the 2020 Rule] because they are sold on the Exchanges

established under Title I of the ACA (see § 92.3(a)(3) of this final rule).” 85 Fed. Reg. at 37,170.

Thus, any purported changes reported in this report cannot plausibly be fairly traceable to HHS’s

new construction of the scope of covered entities in the 2020 Rule. See id.

       In fact, the 2021 Report indicates that Plaintiffs’ purported harms from other provisions of

the 2020 Rule are far from predictable. The 2021 Out2Enroll Report suggests that consumers

shopping for insurance have incredible choice, with few plans including transgender-related

coverage exclusions. So if one plan declines to offer a certain type of coverage to a patient of any

one Plaintiff, it is far more predicable that the consumer will simply opt for a policy from the vast

majority of other insurers that do offer the coverage that they want, instead of imposing

uncompensated costs on Plaintiff providers. Indeed, the Helathcare.gov website itself notifies



                                                 6
        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 10 of 29




transgender consumers of these plans so they can pick a plan that suits their needs. See

Healthcare.gov, Transgender health care, https://www.healthcare.gov/transgender-health-care/.

       The Out2Enroll Report also highlights the importance of the holding in Simon v. Eastern

Kentucky Welfare Rights Organization, 426 U.S. 26 (1976). Despite the fact that this Court has

preliminarily enjoined HHS from repealing the 2016 Rule’s definition of “on the basis of sex,” as

partially vacated, insurers that are subject to Section 1557 in the 2020 Rule continue to make

independent policy decisions that, in Plaintiffs’ view, are noncompliant. Also, the fact that

Plaintiffs—who care for a great number of patients covered by many different insurers—still

cannot provide concrete evidence that any of their patients’ insurers have made any relevant policy

change due to HHS’s construction of the scope of covered entities—which has been in effect since

August 2020 and has not been enjoined by any court—casts substantial doubt on the reality of any

of Plaintiffs’ purported harms.

       Plaintiffs cite briefing from pending cases. But the insurers in these briefs are “in no way

particular to [Plaintiffs] or the particular [patients] on which [Plaintiffs] base[] their standing

arguments.” See Washington v. U.S. Dep’t of Health and Human Servs., 2020 WL 5095467, at *9

(Aug. 28, 2020). Indeed, one case involves alleged disability discrimination, not LGBTQ

discrimination. See Br. in Supp. of Defs.’ Mot. for J. on the Pleadings on Count III, T.S. v. Heart

of Cardon, LLC, No. 1:20-cv-01699-TWPTAB (S.D. Ind. filed Oct. 20, 2020) (ECF No. 37). And

both cases appear to involve a policy that has been in place since before the 2020 Rule. See Br. of

Appellant, Kadel v. North Carolina. State Health Plan, No. 20-1409 (4th Cir. filed July 30, 2020)

(Doc. No. 27). To the extent Plaintiffs are alleging injury stemming from these insurers, these

pending cases serve only to highlight the ripeness problems that Plaintiffs have in this case; this

Court must abstain from adjudicating this case based on a causal chain of injury that requires it to

adjudicate the outcome of other pending concrete cases.

       Even if any Plaintiff meets one of the exceptions to the prohibition on third-party standing,

see ECF No. 66 at 6-8, that cannot substitute for Article III standing. The prohibition on third-

party standing is an additional prudential limitation that exists “even when the plaintiff has alleged

                                                  7
        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 11 of 29




injury sufficient to meet the ‘case or controversy’ requirement.” Warth v. Seldin, 422 U.S. 490,

499 (1975). Thus, no Plaintiff can rely on their arguable satisfaction of the exceptions to third-

party standing doctrine as a substitute for their independent establishment of Article III standing.

       Plaintiffs “present no concrete evidence to substantiate [any] fears” of any Translatin@

Coalition member of imminent injury due to anything in the 2020 Rule, see Clapper, 568 U.S. at

420. See ECF No. 66 at 8-10. Plaintiffs rely on a witness declaration from a member—a Puerto

Rico Medicaid beneficiary—as evidence that “Puerto Rico’s Medicaid program excludes” certain

procedures “from coverage.” See ECF No. 66 at 9. But because Plaintiffs’ evidence indicates that

Puerto Rico’s policy pre-dates the 2020 Rule, Plaintiffs have not identified an imminent injury

“due to the challenged federal regulations.” See Massachusetts, 923 F.3d at 222; see also id. at 224

n.9. Moreover, State Medicaid programs remain subject to Section 1557 under the 2020 Rule. See

85 Fed. Reg. at 37,174 (“Entities that receive Federal funding through . . . Medicaid programs

would be subject to Section 1557 as recipients of Federal financial assistance.”). These barriers

also make the cited Arizona and Georgia Medicaid policies immaterial. See ECF No. 66 at 9.

       Plaintiffs also purport to rely on the member’s “ability to rely on HHS OCR . . . [to] enforce

Section 1557,” id. at 9-10, but the member’s “interests in enforcement” of Section 1557 by HHS

cannot support standing to defend a particular regulatory code because “‘a private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another,’” see Diamond v.

Charles, 467 U.S. 54, 64 (1986).

       Plaintiffs’ only standing argument related to HHS’s construction of the scope of federal

entities covered by Section 1557—a separate claim from the scope of the term “health program or

activity”—is that a GLMA member, Dr. Deborah Fabian, works for the Indian Health Service

(“IHS”). See ECF No. 66 at 10. But Plaintiffs “present no concrete evidence to substantiate [Dr.

Fabian’s] fears” of imminent injury at the hands of IHS. See Clapper, 568 U.S. at 420. Moreover,

Plaintiffs’ speculation that IHS will imminently discriminate in light of the 2020 Rule is especially

unlikely because the equal protection principles in the Fifth Amendment prohibit IHS and all

federal entities from engaging in discrimination.

                                                 8
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 12 of 29




       Plaintiffs claim that Plaintiff Bradbury-Sullivan LGBT “may” hire an additional case

manager and “may be required to redirect additional staff and resources” in light of the 2020 Rule’s

construction of the scope of covered entities. See ECF No. 66 at 11. But these expenditures appear

contingent on fear that there will be an “inevitable increase in denials of care and discrimination,”

see id., unsupported by concrete evidence that these events are imminent, see Clapper, 568 U.S.

at 420. Plaintiffs cannot choose “to make expenditures based on hypothetical future harm that is

not” demonstrably imminent. See id. at 402. Plaintiffs failure to provide evidence that this Plaintiff

has made any actual expenditure because of HHS’s construction of the scope of covered entities—

effective since August 2020—casts further doubt on the likelihood of their predictions.
       3. Discrimination on the basis of association and HHS’s decision to make conforming
          modifications to other HHS regulations
       Plaintiffs “present no concrete evidence to substantiate their fear” of imminent injury

stemming from HHS’s conforming amendments to related regulations, see Clapper, 568 U.S. 420,

and instead try to merge these claims with their “challenge to the Revised Rule’s unlawful removal

of protections for LGBTQ patients,” ECF No. 66 at 12. Plaintiffs claim that they have endured or

will endure “financial and operational injuries . . . from increased access of their services resulting

from patients’ and members’ fear of discrimination.” ECF No. 66 at 13. Plaintiffs’ argument,

however, is foreclosed by Clapper. 568 U.S. at 417 n.7. There, in footnote seven, the Court

addressed Amnesty International’s “alternative theory of standing,” which is similar to Plaintiffs’
theory here. See id. The Court held that actual injury derived from the fears of third-parties about

the implications of government action does “not establish injury that is fairly traceable to [the

challenged statute], because [Amnesty International’s assertions] are based on third parties’

subjective fear of surveillance.” Id.

       Plaintiffs’ reliance on their old declarations on which this Court discerned that “rational

fear will drive LGBTQ patients to rely increasingly on services of the health-provider Plaintiffs,”

see Whitman-Walker, 2020 WL 5232076, at *12 (emphasis added), has ripened into weak evidence

of imminent harm alone. These challenged provisions have been in effect since August 2020;


                                                  9
        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 13 of 29




despite Plaintiffs’ onslaught of declarations, the absence of concrete evidence that they have

actually experienced an ongoing increase in demand for uncompensated care as a result of these

changes indicates that any harm from these provisions was never imminent.

       Moreover, it is implausible that Plaintiffs have endured a discernable increase in

uncompensated care demand due to fears connected in some way to HHS’s conforming

amendments to related regulations in light of the Supreme Court’s decision in Bostock. The

conforming amendments continue to proscribe sex discrimination, so if Plaintiffs are “correct that

Bostock means that” sex discrimination “must [always] incorporate protection for gender identity

and sexual orientation discrimination, then it means that [these changes do], in fact, extend

protection against discrimination to LGBTQ individuals.” See Washington, 2020 WL 5095467, at

*8. The point is that it seems more predictable that Bostock has substantially alleviated fears of

future discrimination in the LGBTQ community, and that most lay people who are surely not

familiar with the minutia of the actual changes HHS made in the 2020 Rule could not have fears

that are fairly traceable to them. At a minimum these claims are not ripe for review until the

adjudication of concrete allegations of discrimination.
   B. Plaintiffs’ Challenges to HHS’s Decision not to Define “On the Basis of Sex” and
      Several of HHS’s Other Decisions are Not Ripe for Review
       Plaintiffs say that they “are challenging defendants’ actual excision of LGBTQ people from

the [2020] Rule’s protections.” ECF No. 66 at 1. But HHS’s decision not to define “on the basis

of sex” by rule did no such thing; HHS merely “decline[d], at th[e] time, to propose its own[]

definition of ‘sex’ for purposes of discrimination on the basis of sex in the regulation.” 84 Fed.

Reg. at 27,857. HHS’s decision on this matter is not ripe for review absent a crystalized agency

policy that the definition excludes the very type of discrimination Plaintiffs’ purport that it

excludes. Absent such a decision, Plaintiffs never explain why this Court should override a

regulation that merely hews to the language of the statute, when a regulation is “not ordinarily

considered the type of agency action ‘ripe’ for judicial review under the APA until the scope of

the controversy has been reduced to more manageable proportions, and its factual components


                                                10
        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 14 of 29




fleshed out, by some concrete action applying the regulation to [a patient’s] situation in a fashion

that harms or threatens to harm” Plaintiffs. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 981 (1990);

see also Action Alliance, 789 F.2d at 942.

       Because they cannot establish the elements of ripeness, Plaintiffs discuss the merits of their

claim that HHS’s decision was arbitrary or capricious. See ECF No. 66 at 17. But the ripeness

doctrine prevents courts from adjudicating these merits questions if, like here, Plaintiffs’ framing

of their claim indicates that their concerns rest primarily upon “future events that may not occur

as anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998)

(citation omitted). Ripeness doctrine dictates that this court dismiss Plaintiffs’ claims related to

HHS’s decision to hew to the language of the statute because HHS may ultimately determine that

sex discrimination under Section 1557 encompasses the very type of discrimination Plaintiffs fear

HHS will decide it does not encompass.

       The fact that Plaintiffs “challenge an already promulgated regulation and final agency

action” is not determinative. See ECF No. 66 at 18. Even when “there can be no question that [a]

regulation—promulgated in a formal manner after notice and evaluation of submitted

comments”—is the subject of judicial review and the issue a plaintiff raises “presents a purely

legal question,” the “legal issue as presently framed [may] not [be] appropriate for judicial

resolution.” Toilet Goods Ass’n v. Gardner, 387 U.S. 158, 162–63 (1967).

       Plaintiffs are wrong to say that Defendants’ arguments “would mean that any decision to

eliminate regulatory protections would be insulated from judicial review.” ECF No. 66 at 18.

Ripeness doctrine insulates from judicial review generalized regulatory standards unless and until

the regulation directly and actually affects the “primary conduct” of a regulated entity. See Toilet

Goods, 387 U.S. at 164; see also Nat’l Wildlife Fed., 497 U.S. at 891; Sprint Corp. v. FCC, 331

F.3d 952, 956 (D.C. Cir. 2003). Plaintiffs’ cases involve clear direct and immediate effects that

are more concrete than the fear and uncertainty-based injury on which this Court preliminarily

found Plaintiffs had standing. For example, in Motor Vehicle Mfrs. Ass’n of U.S. v. State Farm

Mut. Auto. Ins. Co., 463 U.S. 29, 38 (1983), the agency permitted cars to be manufactured without

                                                11
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 15 of 29




passive restraint seat belts as soon as the rule became effective. The agency did not replace the

rule with a generalized standard that might someday be interpreted to require passive restraints.

See id.; see also Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1910

(2020) (revoking “work authorization and . . . benefits” from “[s]ome 700,000 aliens”).

       Unable to meaningfully explain how their challenge to HHS’s decision not to define sex

by rule is ripe, Plaintiffs yet again latch onto the language in the preamble. See ECF No. 66 at 19.

But language in the preamble “lacks the force and effect of law.” See St. Francis Med. Ctr. v. Azar,

894 F.3d 290, 297 (D.C. Cir. 2018). So it does not govern HHS’s decision on this matter. Cf. New

England Power Generators Ass’n v, Inc. v. FERC, 707 F.3d 364, 369 (D.C. Cir. 2013) (“[N]either

a[n agency] decision’s legal reasoning nor the precedential effect of such reasoning confers

standing unless the substance of the decision itself gives rise to injury in fact.”). More importantly,

HHS explicitly qualified the cited language (which was issued before the Supreme Court’s

decision in Bostock). See 85 Fed. Reg. at 37,168 (“[T]o the extent that a Supreme Court decision

is applicable in interpreting the meaning of a statutory term, the elimination of the regulatory

definition of such term would not preclude the application of the Court’s construction.”). That

qualification is entirely consistent with HHS’s reason for “declin[ing] . . . to propose its own[]

definition of ‘sex’ for purposes of discrimination on the basis of sex in the regulation;” namely,

“[b]ecause of the likelihood that the Supreme Court will be addressing the issue in the near future.”

See 84 Fed. Reg. at 27,857.

       Plaintiffs claim that unlike Aulenback, Inc. v. Fed. Highway Admin., 103 F.3d 156 (D.C.

Cir. 1997), the “preamble clearly explains Defendants’ interpretation of Section 1557.” See ECF

No. 66 at 19. Of course, the Aulenback plaintiffs claimed that the challenged policy manual

provided an interpretation of a statute the agency implemented. See 103 F.3d at 159, 164. To the

extent Plaintiffs suggest that the preamble here is “authoritative” while the Aulenback policy was

not, the Aulenback court “assum[ed] the [agency] ha[d the] policy” in the Manual, but did not find

it to be “authoritative” because “petitioners fail[ed] to show on the record before the court that [the

agency] ha[d] purported to take an enforcement action based on the Manual’s definition” of the

                                                  12
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 16 of 29




statutory term. Id. at 167. In other words, an interpretation is not ripe for review unless it appears

in a binding rule or has been established by case-by-case adjudication. See id.; see also Habeas

Corpus Resource Ctr., 816 F.3d at 1252-54. Plaintiffs say that here “there is an administrative

record on which to assess” the rule’s legality. ECF No. 66 at 19. But there is no reason that there

would not have likewise been an administrative record supporting the agency’s creation of the

Manual at issue in Aulenback.

       Although this Court did find that Plaintiffs endure some harm in light of HHS’s decision

not to define on the basis of sex, see ECF No. 66 at 20, the ripeness analysis requires this Court to

balance and consider “the degree and nature of the regulation’s present effect on those seeking

relief,” Toilet Goods, 387 U.S. at 164. Like in Reno v. Catholic Social Servics, Inc., 509 U.S. 43,

58–59 (1993), HHS’s decision not to define “on the basis of sex” by rule “imposes no penalties

for violating any newly imposed restriction” on any Plaintiff. See id. at 58. And the hardships

imposed on the plaintiffs and the social service organization from awaiting further administrative

action in Catholic Social Services, which were insufficient to establish ripeness, were quite similar

to those Plaintiffs describe here. See id. at 79 (Stevens, J., dissenting) (explaining that regulations

unripe for review required plaintiffs to live in “fear . . . afraid to seek help when their rights are

violated, when they are victimized by criminals . . . or when they become ill”); see also Action

Alliance, 789 F.2d 941–42.

       Plaintiffs’ request that the Court defer ruling on ripeness until after the administrative

record is produced so that they can “test HHS’s denial that it has promulgated a regulation that

permits discrimination on the basis of sex stereotyping and gender identity” and other positions

makes little sense. See ECF No. 66 at 20. The regulation that HHS promulgated is published in the

Federal Register and in the Code of Federal Regulations. And because “[t]he prudential ripeness

doctrine asks whether a federal court ‘should decide a case,’” Conference of State Bank Superisors

v. OCC, 313 F. Supp. 3d 285, 300 (D.D.C. 2018) (citation omitted), it is properly decided at the

motion to dismiss stage, see id. at 294 n.2.



                                                  13
           Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 17 of 29




II.    MANY OF PLAINTIFFS’ CLAIMS SHOULD BE DISMISSED UNDER RULE 12(b)(6).
       A. Plaintiffs’ Claims that HHS’s Policies in the 2020 Rule are Contrary to Law Fail
          as a Matter of Law
             1. Plaintiffs’ claims that HHS acted contrary to law by not including an explicit
                prohibition on categorical coverage exclusions and eliminating certain notice
                requirements
       Defendants explained that HHS did not exceed its statutory authority in (1) declining to

include an explicit prohibition on categorical coverage exclusions in the 2020 Rule, see ECF No.

57-1 at 16, and (2) modifying certain notice requirements and the meaningful access standard for

limited English proficient individuals, see ECF No. 57-1 at 17. Plaintiffs entirely fail to respond

to these arguments, only identifying and articulating arbitrary or capricious claims. See ECF No.

66 at 22-27. 2 Thus, the Court should dismiss Plaintiffs’ claims that these decisions were
substantively contrary to law.
             2. Plaintiffs’ claims that anything in the 2020 Rule violates Section 1554 of the
                ACA
       Plaintiffs’ criticisms of California v. Azar, 950 F.3d 1067 (9th Cir. 2020), see ECF No. 66

at 28, fall flat. The California court’s conclusions about the meaning of § 1554 had nothing to do

with Rust v. Sullivan, 500 U.S. 173 (1991). See 950 F.3d at 1092–94. Moreover, Mayor & City

Council of Baltimore v. Azar, 973 F.3d 258 (4th Cir. 2020)—which does not undermine the

California court’s construction of § 1554 as requiring a direct interference with health care and in
which the court primarily disagreed with the California court’s determination that Rust was

relevant in analyzing the particular claim presented in that case, see id. at 289—has little relevance

       2
          Defendants moved to dismiss several of Plaintiffs’ arbitrary and capricious claims
because, as framed in their Complaint, they were premised on HHS’s failure to provide a reasoned
explanation for its decision, which is available in the preamble to the Rule. See ECF No. 57-1.
Having reviewed Plaintiffs’ arbitrary and capricious claims as reframed or further clarified in their
opposition papers, Defendants agree that, if the Court determines they are ripe for review and
Plaintiffs have standing to raise them, some of those claims should await summary judgment
briefing on the administrative record. Specifically, Defendants agree that the Court should defer
ruling on the merits of Plaintiffs’ claims that the following decisions are arbitrary or capricious:
HHS’s decision not to include an explicit prohibition on categorical coverage exclusions; HHS’s
elimination of certain notice requirements; HHS’s construction of the scope of covered entities;
and HHS’s decision to make conforming modifications to related HHS regulations.
                                                 14
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 18 of 29




here.

        Even assuming Plaintiffs’ overbroad reading of § 1554, which is wrong for the reasons

explained in Defendants’ opening brief and this Court’s preliminary injunction opinion, Plaintiffs

still fail to state a claim for relief. They give short shrift to asserting that several of HHS’s decisions

in the 2020 Rule create “barriers to care.” ECF No. 66 at 29. But the statute prohibits regulations

that create unreasonable barriers to care.

        Plaintiffs make no serious effort particularized to the challenged provisions to state a claim

for relief. See ECF No. 66 at 29. It is neither Defendants’ nor this “[C]ourt’s duty to identify,

articulate, and substantiate a claim for the petitioner.” See Nat’l Exchange Carrier Ass’n, Inc. v.

FCC, 253 F.3d 1, 4 (D.C. Cir. 2001). As Plaintiffs fail “to make intelligible to the court any

coherent argument” that each challenged provision of the Rule violates Section 1554 of the ACA,

see Nat’l Exchange Carrier Ass’n, 253 F.3d at 4, and rely on the same type of “broad statements”

that the Court properly found insufficient before, see Whitman-Walker, 2020 WL 5232076, at *36,

the Court should dismiss this claim.

            3. The 2020 Rule reasonably construes the scope of Section 1557

                    a. Scope of Federal Entities

        Plaintiffs say that “the scope of the 2016 Rule made sense,” ECF No. 66 at 33; however,

the question before the Court is not whether a different interpretation makes sense or is preferable,

but whether HHS’s construction is “within the bounds of reasonable interpretation.” See City of

Arlington, Tex. v. FCC, 569 U.S. 290, 296 (2013).

        Plaintiffs correctly point out that applying the “rule of last antecedent” to the statute means

that the term “under this title” would apply only to “any entity established.” ECF No. 66 at 30. But

Defendants already explained that applying that rule would result in a construction whereby

Section 1557 would apply to “any program or activity that is administered by an Executive

Agency”—i.e., all federal action, regardless of its connection to healthcare, HHS, or the ACA—

an outcome that Congress could not have plausibly intended. ECF No. 57-1 at 19. So Plaintiffs’

effort to employ “traditional tools of statutory construction” fails to ascertain Congress’ intent as

                                                    15
        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 19 of 29




to which Executive Agencies and federal action Section 1557 is supposed to apply. See Chevron,

U.S.A. v. NRDC, 467 U.S. 837, 843 n.9 (1984). Plaintiffs argue that HHS’s construction “is

inconsistent with the ACA’s goal,” ECF No. 66 at 31, but the D.C. Circuit has rejected that style

of Chevron step two reasoning. Van Hollen, Jr. v. FEC, 811 F.3d 486, 494–95 (D.C. Cir. 2016).

“Such policy arguments are more properly addressed to legislators or administrators, not to

judges.” Chevron, 467 U.S. at 864. The Court should dismiss Plaintiffs’ claims that HHS’s

construction of the scope of federal entities subject to Section 1557 is not in accordance with law

or in excess of HHS’s statutory authority.
                   b. HHS Permissibly Construed “Health Program or Activity” Consistently
                      with the Civil Rights Restoration Act of 1987
       Plaintiffs argue that Defendants’ interpretation is impermissible because it “exclude[s]

most health insurance providers.” ECF No. 66 at 32. To address this issue, “[f]irst, applying the

ordinary tools of statutory construction, the court must determine ‘whether Congress has directly

spoken to the precise question at issue.’” City of Arlington, 569 U.S. at 296 (citation omitted).

Here, the relevant portion of Section 1557 provides that it applies to “any health program or

activity, any part of which is receiving Federal financial assistance.” 42 U.S.C. § 18116(a). The

term “health program or activity,” however, is not defined by the ACA. The ACA is silent as to its
precise reach, including whether its reach extends to health insurers.

       Plaintiffs point out that in Section 1553, Congress defined “health care entity” to include
“a health insurance plan,” among other entities. ECF No. 66 at 33. But Section 1557 does not use

the term “health care entity” and Congress was explicit that its definition of “health care entity” in

Section 1553 was for use only “[i]n th[at] section.” 42 U.S.C § 18113(b). Plaintiffs cherry-pick

language from other provisions of the ACA where they claim Congress used somewhat similar,

but not identical terminology, see ECF No. 66 at 33, but it is well established that there is no

requirement that even the same term used in different provisions of the same statute be interpreted

identically, especially given the long history of the pertinent term “program or activity” from the

civil rights law context here. See Envt’l. Def. v. Duke Energy Corp., 549 U.S. 561, 574–76 (2007);


                                                 16
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 20 of 29




see also Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA, 846 F.3d 492, 532 n.39 (2d

Cir. 2017) (same); Abbott Labs. v. Young, 920 F.2d 984, 987 (D.C. Cir. 1990) (“[I]t is not

impermissible under Chevron for an agency to interpret an imprecise term differently in two

separate sections of a statute which have different purposes.”). The point, for Chevron step one

purposes, is that, especially in light of Congress’s explicit regulation of health insurers throughout

the ACA, the absence of health insurers among entities receiving federal financial assistance upon

which Section 1557 clearly and explicitly imposes its antidiscrimination mandate is conspicuous.

If Congress unambiguously intended to subject all health insurers receiving federal financial

assistance to Section 1557’s antidiscrimination requirements, Congress could have said so clearly

in the text of Section 1557, like it did in Section 1553. Plaintiffs cannot simply assert that “Section

1557 plainly covers ‘health programs and activities,’ not just direct health care” when they identify

other provisions of the ACA where Congress used terms to regulate health insurance explicitly.

See ECF No. 66 at 33.

       In light of the statute’s ambiguity as to the scope of the term “health program or activity,”

the agency, at step two, reasonably “presume[d] that Congress was well aware that the pivotal

word[s]”—program or activity—“had been construed in similar contexts as a term of art.” See

Blitz v. Donovan, 740 F.2d 1241, 1245 (D.C. Cir. 1984); see also Mozilla Corp. v. FCC, 940 F.3d

1, 25 (D.C. Cir. 2019). As the Civil Rights Restoration Act of 1987 (“CRRA”) provides an

“interpretation of ‘program or activity’” for each of the statutes incorporated into Section 1557,

see Pub. L. No. 100-259, HHS reasonably looked to it to construe the same term in Section 1557.

See 85 Fed. Reg. at 37,171. Specifically, the CRRA defines “program or activity” to encompass

all operations of regulated entities only when they are “principally engaged in the business of

providing education, health care, housing, social services, or parks and recreation.” See, e.g., 20

U.S.C. § 1687(3)(A)(ii) (Title IX). So “with respect to the health sector,” the CRRA applies

“‘program or activity’ to cover all of the operations of an entity only when that entity is ‘principally

engaged in the business of providing . . . health care . . . .” Id. (quoting CRRA §3(a) (adding

§ 908(3)(A)(ii) to Title IX). Plaintiffs say that the CRRA does not suggest that providing health

                                                  17
         Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 21 of 29




care excludes health insurance, see ECF No. 66 at 33, but HHS reasonably determined that, just

as one would not say one’s homeowner’s insurance provides lodging, health insurance does not

“provide” health care. See 85 Fed. Reg. at 37,244-45. Plaintiffs’ failure to present any caselaw

construing the CRRA to say otherwise is telling. HHS’s construction is permissible.

        Plaintiffs also argue that the construction “undermines the ACA’s purpose,” ECF No. 66

at 33, but as just explained, the D.C. Circuit has rejected that style of Chevron step two reasoning.

Van Hollen, Jr., 811 F.3d at 494–95. If Congress’ unambiguous purpose was to subject all health

insurers receiving federal financial assistance to Section 1557’s antidiscrimination requirements,

it could have said so in the text. See supra at 16. In light of Congress’ decision not to do so, this

Court should defer to HHS’s interpretation. See Little Sisters of the Poor Saints Peter and Paul

Home v. Pennsylvania, 140 S. Ct. 2367, 2397 (2020) (Kagan, J., concurring).

        Plaintiffs also argue that HHS’s construction of the CRRA is incorrect because the CRRA

is intended to ensure “that if any part of a program or activity receives federal financial assistance,

the entire program must comply with the applicable civil rights laws, not simply those aspects of

covered entities receiving funding.” ECF No. 66 at 32. But Plaintiffs’ reading misconstrues the

2020 Rule and the CRRA. The 2020 Rule’s construction does “encompass[] all of the operations

of entities ‘principally engaged in the business of providing healthcare’ that receive financial

assistance.” 85 Fed. Reg. at 37,172 (emphasis added). HHS merely clarified “that for any entity

not principally engaged in the business of providing healthcare, such entity’s operations are

subject to the Section 1557 Rule only to the extent any such operation receives Federal financial

assistance provided by [HHS].” Id. Contrary to Plaintiffs’ suggestion, that reading is entirely

consistent with (and derived from) the CRRA, which defines a program or activity as “all the
operations of . . . an entire corporation, partnership, or other private organization . . . (i) if assistance is

extended to such corporation, partnership, private organization, or sole proprietorship, as a whole; or

(ii) which is principally engaged in the business of providing education, health care, housing, social

services, or parks and recreation . . . any part of which is extended Federal financial assistance.” Id.

(emphasis added). See, e.g., 20 U.S.C. § 1687(3)(A). Nothing in Doe v. Salvation Army in U.S., 685

                                                      18
               Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 22 of 29




F.3d 564, 571–72 (6th Cir. 2012), which discerned whether religious organizations were per se exempt

from being principally engaged in the business of social services, is to the contrary.

           For the foregoing reasons, the Court should dismiss Plaintiffs’ claims that HHS’s

construction of “health program or activity” is not in accordance with law or in excess of HHS’s

statutory authority. See Little Sisters of the Poor, 140 S. Ct. at 2397–98 (Kagan, J., concurring).
                 4. The 2020 Rule’s return to enforcement mechanisms separately available
                    under the civil rights statutes incorporated into Section 1557 does not violate
                    the APA
           Defendants explained that HHS’s construction of Section 1557, in the 2020 Rule, that

individuals may employ the enforcement mechanisms available under each incorporated statute,

depending on which cause of action the individual intends to bring, is a permissible construction

of Section 1557. ECF No. 57-1 at 22-24. Defendants also explained that HHS’s decision not to

take a position by rule on whether Section 1557 affords compensatory damages or a private right

of action was not contrary to law. Id. at 24-25. Plaintiffs say that these decisions “conflict[] with

the statutory language and purpose of Section 1557,” without clearly explaining how. See ECF

No. 66 at 34-37. Section 1557 says only that “[t]he enforcement mechanisms provided for and

available under” each incorporated statute “shall apply for purposes of violations of this

subsection.” Section 1557(c). The Ninth Circuit has found that “[t]he text is ambiguous” on this

precise question. Schmitt v. Kaiser Found. Health Plan of Wash., 965 F.3d 945, 953 (9th Cir.

2020). 3
           Instead of providing any analysis about how Section 1557 purportedly forecloses HHS’s

approach, Plaintiffs note that “where, as here, the reasonableness of HHS’s decision-making

process is at issue, arbitrary and capricious review applies, not Chevron deference.” ECF No. 66

at 35. To the extent Plaintiffs are arguing that a failure to provide a reasoned explanation makes


           3
          Plaintiffs suggest that the agency concluded that these changes were unambiguously
required by the statute, see ECF No. 66 at 35, but HHS said no such thing. The fact that HHS said
that it “believes [its] approach is what the statutory text contemplates”—and provided that
explanation among other reasons for its change—does not reflect a conclusion that the text
unambiguously requires its approach. 85 Fed. Reg. at 37,202.
                                                   19
            Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 23 of 29




the agency decision contrary to Section 1557, they are wrong. Although “the analysis of an

agency’s statutory interpretation at Chevron step two has some overlap with arbitrary and

capricious review[,] . . . ‘the Venn diagram of the two inquiries is not a circle.’” Mozilla, 940 F.3d

at 49 (quoting Humane Soc’y of U.S. v. Zinke, 865 F.3d 585, 605 (D.C. Cir. 2017)). In cases like

this one, an agency’s reasoned justifications for a rule may satisfy both the arbitrary and capricious

standard and Chevron step two’s reasonableness requirement. See Pharm. Res. & Mfrs. of Am. v.

FTC, 790 F.3d 198, 208–12 (D.C Cir. 2015). By contrast, an agency’s procedural error in failing

to take a hard look at an issue in promulgating the regulation would not dictate the substantive

“bounds of reasonable interpretation” that “Congress . . . desired the agency (rather than the courts)

to possess.” City of Arlington, 569 U.S. at 296 (citation omitted); see also Little Sisters of the Poor,

140 S. Ct. at 2397–99 (Kagan, J., concurring); Mozilla, 940 F.3d at 49.

        Plaintiffs’ reliance on Encino Motorcars LLC v. Navarro, 136 S. Ct. 2117 (2016), is

misplaced. That case did not involve judicial review under § 706 of the APA, but a private suit by

employees of an automobile dealership against their employer alleging Fair Labor Standards Act

(“FLSA”) claims, which was initiated not in an agency but in a federal district court. Id. at 2124.

In light of the Court’s determination that the Department of Labor arbitrarily or capriciously

adopted a regulation, the Court determined that the lower courts must construe the FLSA “without

placing controlling weight” on the regulation. See id. at 2127. 4 Although Plaintiffs cite a case

where a court declined to provide its view on whether an agency’s decision was within the scope

of the substantive bounds of reasonable interpretation in light of its conclusion that the agency

acted arbitrarily in a manner that required remand, nothing in that opinion forecloses this Court

from dismissing Plaintiffs’ contrary to law claims at this point in this litigation to narrow the issues

for review at summary judgment. 5 Cf. Altera Corp . & Subsidiares v. Comm’r of Internal Revenue,

        4
          Some of the Court’s reasoning in the opinion is confusing, and the leading administrative
law treatise has criticized the opinion for “seem[ing] to conflate procedural failures, including a
failure to provide adequate explanation, with ineligibility for Chevron deference.” Richard J.
Pierce, Jr. & Kristin E. Hickman, Administrative Law Treatise § 3.5.1 (6th ed.).
        5
          Even if this Court agreed with Plaintiffs’ approach, it should dismiss Plaintiffs’ claims to
the extent they are construed as Chevron step one claims.
                                                  20
        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 24 of 29




926 F.3d 1061, 1075 (9th Cir. 2019); Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA,

846 F.3d 492, 521 (2d Cir. 2017); see also Arent v. Shalala, 70 F.3d 610, 619–20 (D.C. Cir. 1995)

(Wald, J., concurring).

       Plaintiffs provide no argument that HHS’s decision not to decide by rule whether

compensatory damages are available for Section 1557 violations or whether Section 1557 confers

a private right of action are contrary to law, focusing only on their arbitrary or capricious claims.

ECF No. 66 at 35-37. That claim also fails. Plaintiffs effectively admit that HHS acknowledged

that it was changing positions, but complain that HHS “said nothing about [certain] U.S. Supreme

Court decisions,” ECF No. 66 at 36, even though the Supreme Court has indicated that courts

should not reverse “an executive agency, not for violating [their] cases, but for failure to discuss

them adequately,” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 526 (2009). Plaintiffs do

not state a claim that HHS failed to provide a reasoned explanation for its change as required by

Fox. See id. The Court should dismiss Plaintiffs’ claims that any of these actions are not in

accordance with law, in excess of HHS’s statutory authority, arbitrary, or capricious.
           5. HHS’s decision to take no position by rule on whether Section 1557
              encompasses discrimination on the basis of association does not violate the
              APA
       Plaintiffs provide no argument that HHS’s decision not to decide by rule whether

discrimination on the basis of association violates Section 1557 is not in accordance with law or

in excess of HHS’s statutory authority, and the Court should dismiss those claims. See ECF No.

66 at 37-38. As for Plaintiffs’ arbitrary or capricious claim, the APA permits courts to “insist that
an agency . . . articulate a satisfactory explanation for its action.” Fox, 556 U.S. at 513 (citation

omitted). Defendants provided HHS’s explanation—published in the Federal Register—in support of

their motion to dismiss, see ECF No. 57-1 at 25, and that explanation meets the requirements of Fox,

see 556 U.S. at 513. Plaintiffs identify some other purported explanation, but it was not the one

Defendants identified in moving to dismiss. See ECF No. 66 at 37, 57-1 at 25. The statement Plaintiffs

identify was actually HHS’s response to the very comments Plaintiffs claim HHS “ignored.” See ECF

No. 66 at 38. HHS considered commenters’ concerns that repealing the section would be confusing,

                                                 21
        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 25 of 29




but determined that it would be more confusing to have potentially invalid regulations on the books

that might ultimately be vacated by a court. See 85 Fed. Reg. at 37,199. Contrary to Plaintiffs’

assertions, this was a policy judgment made in consideration of comments on the proposed rule, not a

formal factual finding. See Nat’l Ass’n of Home Builders v. EPA, 682 F.3d 1032, 1037–38 (D.C. Cir.

2012). Section 1557(c) does not require a formal factual finding that HHS’s decision would result in

less confusion, and Plaintiffs’ effort to impose such an extra-statutory obligation on HHS contravenes

Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519 (1978). The APA claims Plaintiffs have

identified should be dismissed.
           6. HHS’s decision to make conforming modifications to other regulations is not
              substantively contrary to any law
       Plaintiffs argue that HHS’s conforming amendments to related regulations are “contrary to

law” because of Bostock. See ECF No. 66 at 39. “No matter how it is framed, the question a court

faces when faced with an agency’s interpretation of a statute it administers is always, simply,

whether the agency has stayed within the bounds of its statutory authority.” City of Arlington, 569

U.S. at 297. Plaintiffs make no real effort to explain how these changes are outside HHS’s statutory

authority or not in accordance with any particular law, but merely attack the agency’s failure to

consider the outcome of Bostock in its explanation for the change. See ECF No. 66 at 39. These

arbitrary or capricious claims disguised as contrary-to-law claims should be dismissed. See

Whitman-Walker, 2020 WL5232076, at *27 (“The Court does not hold that the agency decision

here was substantively invalid.”) (citation omitted).

       B. Plaintiffs’ Constitutional Claims Fail as a Matter of Law

       1. Equal Protection.

       As Defendants have explained, to the extent Plaintiffs are alleging a claim of

“discrimination against LGBTQ people,” ECF No. 66 at 40, it is subject to rational basis review
in this Circuit, see ECF No. 57-1 at 26-27 n.7, not heightened scrutiny. Plaintiffs’ claim that the

2020 Rule fails rational basis review, see ECF No. 66 at 40, is wrong, because, in the proposed

and final rules, HHS has provided good reasons for each change it made that satisfy the APA


                                                 22
        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 26 of 29




standard of review. See Cooper Hosp./Univ. Med. Ctr. v. Burwell, 179 F. Supp. 3d 31, 47 (D.D.C.

2016) (Boasberg, J.) (“[I]f the challenge is to an agency action, the equal-protection challenge is

subsumed within the APA challenge.”). So at a minimum, the equal protection claim can be

dismissed to the extent APA claims remain pending for summary judgment. See id.

       Plaintiffs are wrong to suggest that Defendants’ state action argument is premised on the

fact that HHS did not take a position on the post-Bostock definition of sex discrimination in the

2020 Rule. See ECF No. 66 at 40-41. Even assuming the 2020 Rule does not prohibit LGBTQ

discrimination (which Defendants do not claim), that does not mean HHS authorized

discrimination. Plaintiffs’ argument that government inaction that might result in harm at the hands

of third parties constitutes discrimination, id., has been rejected as contrary to the state action

doctrine. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50–53 (1999); Moose Lodge No.

107 v. Irvis, 407 U.S. 163, 176–77 (1972).

       Because rational basis review is applicable, Plaintiffs’ animus claims fail; only actions

“inexplicable by anything but animus toward the class it affects” are invalid. See Romer v. Evans,

517 U.S. 620, 632 (1996). Plaintiffs have failed to demonstrate how their animus claims meet the

Regents of the University Of California v. DHS standard even assuming strict scrutiny were to

apply (and it does not). See 140 S. Ct. 1891, 1916 (2020). Plaintiffs’ brief highlights one article

written by Defendant Severino, but does not address Defendants’ arguments that the statements

are mere policy and legal disagreements. Even assuming the statements somehow reflects animus,

Regents requires a plaintiff to plead both “contemporary statements” made by “[t]he relevant

actors,” 140 S. Ct. at 1916, and the cited article not only predates the rulemaking proceeding at

issue but Mr. Severino’s appointment.

       Plaintiffs’ concession that their equal protection claim “needs to be tested based on the

administrative record,” ECF No. 66 at 41, does not permit the Court to bypass Defendants’ motion

to dismiss. The claim should be dismissed because it fails the Rule 12(b)(6) standard.




                                                23
        Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 27 of 29




       2. Substantive Due Process

       Plaintiffs fail to define a fundamental right that has been abridged, see ECF No. 41-42, so

any substantive due process claim is subject to rational basis review, see Abigail Alliance for Better

Access to Developmental Drugs v. von Eschenbach, 495 F.3d 695, 712 (D.C. Cir. 2007), which is

easily satisfied or merged with Plaintiffs’ § 706(2)(A) claims to the extent they survive, see supra.

Plaintiffs erroneously invoke Reitman v. Mulkey, 387 U.S. 369, 373 (1967), in which the Court

found a California constitutional amendment impermissibly motivated by discriminatory racial

animus violated the Equal Protection Clause. As described supra, Plaintiffs have not plausibly

pleaded such a claim under Regents even assuming strict scrutiny were to apply. Reitman—the

race discrimination grandparent to Romer—indicates that constitutional provisions prohibiting

legislative entities from even considering certain antidiscrimination laws are highly suspect as they

suggest a constitutional right to discriminate. Plaintiffs identify nothing in the 2020 Rule

prohibiting covered entities from having policies in place that protect patients from LGBTQ

discrimination that could make it similarly suspect. This line of cases explicitly rejects the notion

that there can be a “constitutional violation on the mere repeal of” an antidiscrimination statute

(which is not akin to anything HHS did in the 2020 Rule). See Reitman, 387 U.S. at 376. Reitman

also does not call into question “put[ting] in statutory [or regulatory] form an existing policy of

neutrality with respect to private discriminations,” id., which is more than the agency has done

here. HHS “decline[d] . . . to propose its own[] definition of ‘sex’ for purposes of discrimination

on the basis of sex in the regulation” to ensure its rules can be construed consistently with the

statute and “[b]ecause of the likelihood that the Supreme Court will be addressing the issue in the

near future,” after parts of the earlier regulatory definition had been vacated by a court, 84 Fed.

Reg. at 27,857. That reasonable choice does not violate the Constitution.

       3. Free Speech

       Because the First Amendment “is a restraint on government action, not that of private

persons,” CBS, Inc v. DNC, 412 U.S. 94, 114 (1973), Plaintiffs fail to identify a single case where

a court found a First Amendment violation based on the government’s failure to regulate third

                                                 24
          Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 28 of 29




parties’ conduct (even assuming that is akin to the challenged agency action), ECF No. 66 at 43-

44, nor have Plaintiffs plausibly alleged facts supporting a claim that HHS took any of its actions

with the intent to abridge anyone’s speech. Even though First Amendment values may justify

government regulation, “[t]he First Amendment does not reach acts of private parties in every

instance where the Congress or [an agency] has merely permitted or failed to prohibit [certain]

acts.” CBS, 412 U.S. at 144. This claim must be dismissed.

         4. Establishment Clause

         It is well-established “that the political branches [can] shield religious exercise through

legislative accommodation” without violating the Constitution. See Cutter v. Wilkinson, 544 U.S.

709, 714 (2005). Plaintiffs’ arguments have effectively been rejected in Corp. for Presiding Bishop

of Church of Jesus Christ of Latter-day Saints v. Amos, 483 U.S. 327 (1987). And even assuming

that the regulation might be invalid (even though it would not) as applied to “an LGBTQ patient

seek[ing] care in a rural area with only one hospital for miles,” ECF No. 66 at 44, Plaintiffs’

hypotheticals have no relevance to the facial change to the regulation that Plaintiffs bring. See

Edwards v. D.C., 755 F.3d 996, 1001 (D.C. Cir. 2014) (“To succeed in a typical facial attack,

Appellants must establish ‘that no set of circumstances exist under which the challenged

regulations would be valid or that the statute lacks any plainly legitimate sweep.”) (citation

omitted) (cleaned up). In any event, Plaintiffs do not respond to Defendants’ point that Plaintiffs’

statutory claims are determinative on this question, as Plaintiffs do not challenge Section 1557

itself, so there is no circumstance in which this Court should reach this claim. See ECF No. 57-1

at 31.
                                          CONCLUSION
         For the foregoing reasons, this Court should grant Defendants’ motion to dismiss, as

explained above.

Dated: January 19, 2021                       Respectfully submitted,
                                              JOHN V. COGHLAN
                                              Deputy Assistant Attorney General

                                                 25
Case 1:20-cv-01630-JEB Document 69 Filed 01/19/21 Page 29 of 29




                            Federal Programs Branch

                            MICHELLE R. BENNETT
                            Assistant Director, Federal Programs Branch

                            /s/ Liam C. Holland
                            LIAM C. HOLLAND
                            Trial Attorney
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L. Street, N.W.
                            Washington, D.C. 20530
                            (202) 514-4964
                            Liam.C.Holland@usdoj.gov

                            Attorneys for Defendants




                              26
